In a support proceeding pursuant to Family Court Act article 4, the husband appeals and the wife cross-appeals from an order of the Family Court, Nassau County (Ryan, J.), entered October 31, 1986, which denied the husband’s motion to vacate an order of the same court (Tese, J.), dated September 30, 1977, awarding the wife support in the amount of $65 per week, but modified that order by reducing the award to $45 per week.
Ordered that the order is affirmed, without costs or disbursements.
The husband has failed to establish the requisite substantial and unforeseen change in the parties’ financial circumstances to warrant a total elimination of his support obligation (see, e.g., Kover v Kover, 29 NY2d 408; Ardito v Ardito, 97 AD2d 830). However, a comparison of the parties’ relative financial circumstances justifies the downward modification ordered by the trial court (see, Dash v Dash, 100 AD2d 530). Both the husband and the wife are of advanced years and of similar limited incomes. The wife, however, owns the home in which she resides, free and clear of any mortgages, and receives at least $450 per month in rental income. Inasmuch as the wife is not in need of the sum previously awarded and the husband’s financial resources have diminished, the husband is entitled to partial relief from his support obligation.
We have reviewed the parties’ remaining contentions and find them to be without merit. Niehoff, J. P., Weinstein, Eiber and Harwood, JJ., concur.